Citation Nr: 1521139	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 31, 2005, for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1968 and from September 1969 to June 1972.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran's initial claim of entitlement to service connection for PTSD was received on August 25, 1993.

2. In an April 1994 rating decision, the Veteran's claim was denied due to a lack of a diagnosis of PTSD and a lack of verified stressors.

3. In September 1994, the RO received a statement from a private doctor diagnosing the Veteran with PTSD based on several stressors, including receiving incoming fire on his base camp.

4.  In a November 1994 rating decision, the RO again denied the Veteran's claim, based on a finding that his diagnosis of PTSD was not valid because it was not based on a valid stressor.

5. In an October 2009 rating decision, the RO awarded service connection for the Veteran's PTSD based on information received from the Joint Services Records Research Center (JSRRC) that confirmed the Veteran's averred stressor of being under mortar and rocket attack in January 1968.

CONCLUSION OF LAW

The criteria for an effective date of August 25, 1993, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.156(c)(3), 3.400 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The appeal arises from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified service treatment records, post-service VA treatment records, and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

Additionally, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA. 38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Under 38 C.F.R. § 3.156(c)(3), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

On August 25, 1993, the RO received the Veteran's initial claim for service connection for PTSD.  The claim was initially denied in an April 1994 rating decision due to the lack of a confirmed diagnosis of PTSD.  The decision also noted that the Veteran did not have confirmed verified in-service stressor.  In September 1994, less than a year after the April 1994 decision, the Veteran submitted a doctor's statement diagnosing him with PTSD in part based on a stressor of having received incoming fire while stationed at a base in Vietnam during service. The claim was denied again in a November 1994 rating decision, based on a determination that the diagnosis was not valid since it was not based on valid in-service stressor.  The Veteran did not file an appeal and the November 1994 decision became final.

On October 31, 2005, the Veteran filed an informal claim for service connection, and on August 25, 2006, VA received his official petition (VA Form 2 1-526 Veteran's Application for Compensation and Pension) to reopen his claim for service connection for PTSD. The claim was again denied in a February 2008 rating decision.  In March 2008, the Veteran filed another petition to reopen his claim for service connection for PTSD, which was denied in an April 2008 rating decision, due to a lack of evidence verifying the existence of a qualifying in-service stressor.

The Veteran appealed the April 2008 rating decision, and in a subsequently issued October 2009 rating decision, service connection for PTSD was granted, effective August 25, 2006, based on a finding that the condition was directly related to the Veteran's stressful experiences during military service.  Specifically, the RO noted that although the Veteran's military records did not document participation in combat, information from the JSRRC affirmed his claim of being under mortar and rocket attack in January 1968 during service at Cu Chi in the Republic of Vietnam.  In December 2009, the Veteran submitted a notice of disagreement with the effective date assigned, and in a December 2012 rating decision, the Veteran was granted a 100 percent rating, effective October 13, 2005, the date his informal request to reopen his claim of entitlement to service connection for PTSD was received.

The Veteran filed a notice of disagreement to the December 2012 decision, asserting that the effective date for his PTSD should be August 25, 1993, the date he filed his original claim for service connection for PTSD, which he believes would have been granted had the RO had the records from the JSRRC, affirming his claimed in-service stressor of being under mortar and rocket attack in January 1968 during service at Cu Chi in the Republic of Vietnam.  See May 2013 substantive appeal. The Board agrees.

Pursuant to 38 C.F.R. 3.156(c)(3), if a decision to reopen is based all or in part on the receipt of service department records, to include JSRRC findings based on unit records, then the effective date is the date entitlement arose or the date VA received the previously denied claim, whichever is later. 38 C.F.R. 3.156(c)(3).  In the present case, the Veteran's claim was originally denied because he did not have a valid diagnosis or a verified stressor. However, evidence of record at the time of his initial claim shows that he was diagnosed with PTSD at a VA Medical Center on August 3, 1993 based on his claims of combat experiences in Vietnam, and his stressor of receiving fire at a base in Vietnam was verified by service records that existed at the time of the August 1993 claim. Thus, entitlement arose prior to his August 25, 1993, claim, and thus, the date of claim is the later date and the appropriate date for the effective date for his award of entitlement to service connection for PTSD. 

Therefore, the Board finds that the appropriate effective date for the Veteran's award of entitlement to service connection for PTSD is August 25, 1993, the date of his original claim.  See 38 U.S.C.A. § 3.156(c)(3).  


ORDER

An effective date of August 25, 1993, for the award of service connection for PTSD is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


